Citation Nr: 0822378	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  07-15 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of exposure to herbicides.

2.  Whether new and material evidence has been received with 
which to reopen a claim for service connection for erectile 
dysfunction, to include as secondary to service-connected 
prostate cancer.

3.  Entitlement to special monthly compensation based upon 
the loss of use of a creative organ.

[The issues of entitlement to service connection for 
residuals of a left knee injury, a right hip injury, 
degenerative arthritis and discopathy of the lumbar spine and 
a compression fracture at L3, residuals of a left hip injury, 
residuals of removal of a right foot bone spur, residuals of 
a right knee injury, residuals of a right shoulder injury, 
residuals of a right wrist injury, residuals of a left hand 
injury, residuals of a right ankle injury, residuals of a 
left ankle injury, and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability are the subject of a separate remand.]
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran had active service from September 1946 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

Unfortunately, a remand is required in this case prior to 
further review of this matter.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claims so that he is afforded every possible consideration.  
VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c).  

In a letter to the Board dated in May 2007, the veteran 
indicated that he wished to be scheduled for a video 
conference hearing before a Veterans Law Judge.  It does not 
appear that the veteran has been scheduled for the requested 
hearing, apparently due to a miscommunication between the RO 
and the Board when the veteran's other appeal was certified 
to the Board.  On remand, the RO/AMC shall schedule the 
veteran for a video conference hearing at the RO, before a 
Veterans Law Judge, in accordance with applicable law.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the veteran for 
a video conference hearing at the RO, 
before a Veterans Law Judge, in accordance 
with applicable law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purposes of this REMAND are to obtain 
additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action. 




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


